NOTICE: NOT FOR PUBLICATION.
       UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
          PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
            ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

               CHINEDU ONUIGBO, Petitioner/Appellant,

                                        v.

                 SUSAN ONUIGBO, Respondent/Appellee.

                            No. 1 CA-CV 14-0134
                             FILED 1-29-2015


          Appeal from the Superior Court in Maricopa County
                         No. FC2008-051474
          The Honorable Steven K. Holding, Judge Pro Tempore

                                 AFFIRMED


                                  COUNSEL

Chinedu Onuigbo, Glendale
Petitioner/Appellant

Susan Onuigbo, Surprise
Respondent/Appellee
                           ONUIGBO v. ONUIGBO
                            Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Maurice Portley and Judge Jon W. Thompson joined.


G O U L D, Judge:

¶1          Chinedu Onuigbo (“Father”) appeals the family court’s order
modifying child support in favor of Mother. For the following reasons, we
affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2           Father and Susan Onuigbo (“Mother”) have two minor
children. Father and Mother divorced in 2009. In the decree, the parties
agreed to joint custody of their two children and stipulated that neither
party be required to pay child support.

¶3           Father filed a petition to establish child support in 2013. An
evidentiary hearing was held regarding Father’s petition. After the hearing,
the family court ruled that Father must pay child support to Mother in the
amount of $153.85 per month. Father filed a motion for reconsideration,
which was denied. Father timely appealed.

                                 DISCUSSION

¶4            Father challenges the family court’s child support award on
the grounds the court’s income determinations as to the parties was
contrary to the evidence presented at the hearing. Father also argues that
the family court’s order modifying support in favor of Mother was unfair
and placed an undue burden on him.

¶5            We review the decision to modify child support for an abuse
of discretion. Little v. Little, 193 Ariz. 518, 520, ¶ 5, 975 P.2d 108, 110 (1999).
We will affirm the family court’s award unless the record, “viewed in the
light most favorable to upholding the [family] court’s decision, is devoid of
competent evidence to support the decision.” Id. (citation omitted).

¶6           Based on the record before us, we conclude there is no error.
The family court based its award on its finding that Mother’s annual income
was $71,000, and that Father’s imputed annual income was $62,000. See


                                        2
                         ONUIGBO v. ONUIGBO
                          Decision of the Court

Ariz. Rev. Stat. § 25-320 app. § 5(E) (2011) (stating a court may impute
income to a parent who is unemployed or working below his full earning
potential if the parent’s earnings are reduced voluntarily and not for
reasonable cause). Because Father failed to provide any transcripts, we
must assume the record supports the family court’s findings. Fletcher v.
Fletcher, 137 Ariz. 497, 498, 671 P.2d 938, 939 (App. 1983); see Ariz. R. Civ.
App. P. 11(b)(1) (an appellant is required to include all relevant transcripts
in the record on appeal); Blair v. Burgener, 226 Ariz. 213, 217, ¶ 9, 245 P.3d
898, 902 (App. 2010) (same).

                              CONCLUSION

¶7            For the foregoing reasons, we affirm.




                                 :ama




                                        3